FILED
                           NOT FOR PUBLICATION                                AUG 15 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 10-50330

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00261-MMM-1

    v.
                                                 MEMORANDUM*
RAUL ERNEST ALONSO-PRIETO,
AKA Charles Powell, AKA Kenneth
Robert Murphy-Peterson,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                       Argued and Submitted August 2, 2011
                               Pasadena, California

Before: REINHARDT and BERZON, Circuit Judges, and KENNELLY, District

Judge.**




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The Honorable Matthew F. Kennelly, District Judge for the U.S.
District Court for Northern Illinois, Chicago, sitting by designation.
      Raul Ernest Alonso-Prieto (“Alonso”) appeals his 61-month sentence

following guilty pleas to mail fraud, in violation of 18 U.S.C. § 1341, and

aggravated identity theft, in violation of 18 U.S.C. § 1028A. Alonso contends that

the district court erred in assigning three criminal history points under the United

States Sentencing Guidelines (“U.S.S.G.”) for his 2008 state-court conviction for

extortion and the unauthorized practice of law. Alonso maintains that the state-

court conviction should have instead been considered “part of the same course of

conduct or common scheme or plan as the offense of conviction,” U.S.S.G. §

1B1.3(a)(2), making it “relevant conduct,” id. § 4A1.2(a)(1), rather than criminal

history. We affirm.

      We review the district court’s factual findings for clear error and its

application of the Sentencing Guidelines to the facts of the case for an abuse of

discretion. United States v. Kimbrew, 406 F.3d 1149, 1151 (9th Cir. 2005). Upon

that review, we cannot say that the district court committed clear error or abused its

discretion in considering Alonso’s state-court conviction as criminal history rather

than relevant conduct.

      Although the state and federal offenses occurred at roughly the same time,

the “similarity” and “regularity” components of the § 1B1.3(a)(2) analysis are quite

weak. See United States v. King, 200 F.3d 1207, 1216 (9th Cir. 1999); United


                                          2
States v. Hahn, 960 F.2d 903, 910 (9th Cir. 1992). The only fact truly common to

both criminal episodes was Alonso’s use of the same false identity, that of an

attorney, “Peterson,” who purportedly worked for an organization called the

“Amicus Curiae Foundation.” But while that identity was crucial to the mail-fraud

scheme, whereby Alonso induced victims to hire him as their immigration

attorney, it was not particularly important to the state extortion scheme, at least on

the record before us. Central to the latter was Alonso’s use of a binder of

information about a corporation’s employees to extort the company into paying

him for its return, an activity that did not depend on his status as an attorney. In all

other relevant respects, the crimes were quite different: in the federal crime, for

example, Alonso acted alone and victimized immigrants seeking legal services,

whereas in the state scheme, he acted with an accomplice to target a corporation by

withholding its employee records. The crimes also employed distinct modus

operandi. The district court therefore did not commit clear error or abuse its

discretion in holding that Alonso’s state conviction was not conduct relevant to

crime of conviction. See Kimbrew, 406 F.3d at 1151; King, 200 F.3d at 1216.

      AFFIRMED.




                                           3